United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., claiming as widow of H.P., Appellant
and
TENNESSEE VALLEY AUTHORITY,
CUMBERLAND FOSSIL PLANT,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1372
Issued: February 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2010 appellant filed an appeal from a November 18, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration. As
the most recent merit decision is dated September 25, 2009, more than 180 days prior to the
filing of this appeal, the Board does not have jurisdiction to review the merits of this case
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review of
her claim under 5 U.S.C. § 8128.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On April 13, 2009 appellant, the employee’s widow, filed a claim for survivor’s benefits
due to the death of her husband, the employee, who passed away on September 19, 2008. She
indicated that the employee could not breathe due to pulmonary asbestosis. The record indicates
that the employee was employed by the employing establishment as a temporary boiler maker
welder intermittently from February 10, 1970 to July 25, 1983. The employee stopped work on
July 25, 1982. The cause of death listed on the death certificate was pneumonia.
In support of her claim, appellant submitted a May 11, 2009 statement; records from
St. Thomas Hospital dated May 16 to September 1, 2008; progress notes from Veterans
Administration dated September 11 to 19, 2008; and a February 11, 2009 report from St. Thomas
Medical Group.
In a March 5, 2009 report, Dr. Carl E. Mitchell, a Board-certified family practitioner,
advised that the employee was under his care from 1994 to April 1, 2005. He noted the
employee’s employment history and that the employee had stopped smoking cigars prior to his
employment with the employing establishment. Dr. Mitchell stated the employee had no history
of pulmonary problems or examination changes. In March 2002, the employee exhibited rough
breath sounds on lung examination, but no symptoms. In January 2004, he complained of
chronic coughing. Chest x-ray at that time showed hyperinflation and evidence of pulmonary
emphysema, which had not been apparent on a January 13, 2000 x-ray. The employee was
advised a lung needle biopsy revealed a “plugged bronchi” and asbestosis. With regards to his
asbestosis, Dr. Mitchell stated that the employee had histologic demonstration of pulmonary
asbestos; he welded through and around asbestos; he had limited smoking history; and
development of progressive obstructive and restrictive pulmonary disease by chest x-ray and
clinical presentation and eventual history of the lung.
The Office referred the employee’s medical record, a statement of accepted facts and a
list of questions, to Dr. Leonard Y. Cosmo, a Board-certified internist with a subspecialty in
pulmonary disease, for a second opinion medical review. In a September 19, 2009 report,
Dr. Cosmo indicated his review of the employee’s records and that the employee had a complex
clinical course with multiple problems and issues. He advised there was a lack of objective
medical documentation in the medical record to support a causal relationship between the
employee’s lung cancer, pneumonia, sepsis, respiratory failure, cardiac arrhythmias and
ultimately death and exposures related to his intermittent work period from February 10, 1970
through July 25, 1982. Dr. Cosmo further noted there were no records from physicians which
supported causal relationship of the employee’s lung cancer to the prior history of exposures at
the workplace. He opined that the employee’s cause of death was from a combination of
aspiration, bacteremia or cardiac failure superimposed on his debilitated weakness state
associated with multiple medical conditions, which included chronic respiratory failure, poor
nutritional status and arrhythmias.
By decision dated September 25, 2009, the Office denied appellant’s claim for survivor
benefits. It determined that the medical evidence was insufficient to meet her burden of
establishing that the employee’s death was due to factors of his employment.

2

On October 23, 2009 appellant requested reconsideration. In an October 15, 2009 report,
Dr. L. James Wudel, Jr., a Board-certified thoracic surgeon, noted that the employee was
admitted to St. Thomas Hospital on May 16, 2008 and a routine chest radiograph indicated a
right upper lobe lung lesion, which was identified as nonsmall cell lung cancer. Following
surgery, the employee was found to have metastatic melanoma in his right upper lobe.
Dr. Wudel noted that during the employee’s employment as a temporary boilermaker welder
from February 10, 1970 to July 25, 1982 with the employing establishment, the employee had
significant exposure to asbestos, heavy metals and other carcinogenic substances, all of which
were known to cause various forms of cancer. He opined that the employee’s exposure history
may have contributed to the development of his cancer.
By decision dated November 18, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was cumulative of information
already submitted. It found that Dr. Wudel’s report was speculative and lacked medical
rationale.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.4
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.5 The claimant need
only submit relevant, pertinent evidence not previously considered by the Office.6 When
reviewing an Office decision denying a merit review, the function of the Board is to determine
whether the Office properly applied the standards set forth at section 10.606(b)(2) to the
claimant’s application for reconsideration and any evidence submitted in support thereof.7

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

4

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
5

Helen E. Tschantz, 39 ECAB 1382 (1988).

6

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

7

Annette Louise, 54 ECAB 783 (2003).

3

ANALYSIS
Appellant filed a survivor’s claim alleging that factors of the employee’s federal
employment caused or contributed to the employee’s death. The Office denied the claim on
September 25, 2009 due to insufficient medical evidence. Appellant requested reconsideration
on October 23, 2009. She submitted a new report from Dr. Wudel, Jr., in which he opined the
employee’s exposure history may have contributed to the development of his cancer.
The Office denied reconsideration on November 18, 2009, finding Dr. Wudel’s report
cumulative of information previously submitted. However, Dr. Wudel’s report addressed causal
relationship between the employee’s cancer and subsequent death as it related to factors of his
federal employment. He opined that the employee’s workplace exposure history may have
contributed to the development of his cancer. Because this medical evidence is new and goes
directly to the basis of the Office’s September 25, 2009 merit denial, the lack of medical
evidence supporting causal relationship, the Board finds that appellant’s October 23, 2009
request for reconsideration satisfies the third standard for obtaining a merit review of her claim.8
Although the Office found that Dr. Wudel’s opinion was insufficient to warrant a merit review
because it was speculative and unrationalized, this pertains to the standard for weighing the
probative value of medical evidence when the Office is conducting a merit review. To require it
to conduct a merit review, the evidence need only be new and relevant.9 The Board will set aside
the Office’s decision denying reconsideration and remand the case for an appropriate final
decision on the merits of appellant’s survivor’s claim.
On appeal, appellant asserted that the employee’s death was contributed to by his
employment. As noted, the Board only has jurisdiction regarding whether the Office properly
denied a merit review of the claim. In light of the disposition of this appeal, the Office shall
issue a decision that addresses the merits of the claim.10
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for reconsideration.

8

V.B., 58 ECAB 725 (2007).

9

See supra notes 5, 6. See also Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

10

Appellant submitted new evidence on appeal. The Board notes that it cannot consider new evidence on appeal
as its review of the case is limited to the evidence of record which was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 18, 2009 is set aside. The case is remanded to the
Office for further action consistent with this decision.
Issued: February 23, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

